Exhibit EASTMAN KODAK COMPANY EXECUTIVE COMPENSATION FOR EXCELLENCE AND LEADERSHIP ArticlePage 1.Purpose, Effective Date and Term of Plan1 2.Definitions2 3.Eligibility 11 4.Plan Administration12 5.Forms of Awards 14 6.Setting Performance Goals and Performance Formula 15 7.Award Determination16 8.Payment of Awards for a Performance Period19 9.Deferral of Awards20 10.Intentionally Omitted21 11.Change In Ownership22 12.Change In Control24 13.Miscellaneous26 As Amended Effective January 1, 2009 Ó 2008, Eastman Kodak Company ARTICLE 1PURPOSE, EFFECTIVE DATE AND TERM OF PLAN 1.1Purpose The purposes of the Plan are to provide an annual incentive to Key Employees of the Company to put forth maximum efforts toward the continued growth and success of the Company, to encourage such Key Employees to remain in the employ of the Company, to assist the Company in attracting and motivating new Key Employees on a competitive basis, and to endeavor to qualify the Awards granted to Covered Employees under the Plan as performance-based compensation as defined in Section 162(m) of the Code.The Plan is intended to apply to Key Employees of the Company in the United States and throughout the world. The Plan is intended to qualify for exemption from Section 409A of the Code, by reason of the short-term deferral rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations.No person acquires a legally binding right to any Award hereunder until the year following the Performance Period, except Awards governed by Articles 11 and 12.Awards governed by Articles 11 and 12 will be paid by March 15th of the year following the Performance Period in which the legally binding right to the Award arose.Awards otherwise will be paid in the year following the Performance Period, unless deferred under a separate plan pursuant to Article 9. 1.2Effective
